862 F.2d 320
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosalina VDA DE GONZALES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3236.
United States Court of Appeals, Federal Circuit.
Oct. 11, 1988.

Before MARKEY, Chief Judge, and RICH and BISSELL, Circuit Judges.
PER CURIAM.


1
Petitioner Rosalina Vda De Gonzales appeals the decision of the Merit Systems Protection Board (board), Docket No. SE08318810170, which sustained the Office of Personnel Management's reconsideration decision denying petitioner's application for a survivor annuity under the Federal Civil Service retirement system.  After carefully considering petitioner's arguments, we affirm the board's decision on the basis of its opinion, because the decision is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 USC Sec. 7703(c) (1982).